Exhibit 10.23

RESTRICTED STOCK AGREEMENT

This RESTRICTED STOCK AGREEMENT (this “Agreement”), executed by the parties on
the dates indicated on the signature page, is by and between Superior Energy
Services, Inc. (“Superior”) and <<Participant Name>> (the “Award Recipient”).

WHEREAS, Superior maintains the <<Name of Plan>> (the “Plan”), under which the
Compensation Committee of the Board of Directors of Superior (the “Committee”)
may, directly or indirectly, among other things, grant restricted shares of
Superior’s common stock, $.001 par value per share (the “Common Stock”), to key
employees of Superior or its subsidiaries (collectively, the “Company”); and

WHEREAS, pursuant to the Plan the Committee has awarded to the Award Recipient
restricted shares of Common Stock on the terms and conditions specified below;

NOW, THEREFORE, the parties agree as follows:

1.

AWARD OF SHARES

On             (the “Date of Grant”), and upon the terms and conditions of the
Plan and this Agreement, and in consideration of services rendered, Superior
awarded to the Award Recipient <<Awards Granted>> restricted shares of Common
Stock (the “Restricted Stock”), that vest, subject to Sections 2, 3 and 4
hereof, in annual installments (disregarding any fractional share) as follows:

 

Scheduled Vesting Date

   Amount of
Restricted Stock To Vest

January 15,             

   33%

January 15,             

   33%

January 15,             

   Remaining balance

2.

AWARD RESTRICTIONS ON

RESTRICTED STOCK

2.1 In addition to the conditions and restrictions provided in the Plan, neither
the shares of Restricted Stock nor the right to vote the Restricted Stock, to
receive dividends thereon or to enjoy any other rights or interests thereunder
or hereunder may be sold, assigned, donated, transferred, exchanged, pledged,
hypothecated or otherwise encumbered prior to vesting. Subject to the
restrictions on transfer provided in this Section 2.1, the Award Recipient shall
be entitled to all rights of a shareholder of Superior with respect to the
Restricted Stock, including the right to vote the shares and receive all
dividends and other distributions declared thereon.



--------------------------------------------------------------------------------

2.2 If the shares of Restricted Stock have not already vested in accordance with
Section 1 above, the shares of Restricted Stock shall vest and all restrictions
set forth in Section 2.1 shall lapse on the earlier of: (a) the date on which
the employment of the Award Recipient terminates as a result of any of the
events specified in Sections 3(a) or (b) below, (b) if permitted by the
Committee in accordance with Section 3 below, retirement or termination by the
Company, or (c) the occurrence of a Change of Control (as defined in the Plan).

3.

TERMINATION OF EMPLOYMENT

If the Award Recipient’s employment terminates as the result of (a) death or
(b) disability (within the meaning of Section 22(e)(3) of the Internal Revenue
Code of 1986, as amended (the “Code”)), all unvested shares of Restricted Stock
granted hereunder shall immediately vest. Unless the Committee determines
otherwise in the case of retirement of the Award Recipient or termination by the
Company of the Award Recipient’s employment, termination of employment for any
other reason, except termination upon a Change of Control (as defined in the
Plan), shall automatically result in the termination and forfeiture of all
unvested Restricted Stock.

4.

FORFEITURE OF AWARD

4.1 If (a) the Company’s financial statements are required to be restated at any
time beginning on the Date of Grant and ending on the third anniversary of the
final vesting date set forth in Section 1, and the Committee determines that the
Award Recipient is responsible, in whole or in part, for the restatement, or
(b) the Committee determines that the Restricted Stock granted hereunder is
subject to any clawback policies the Company may adopt in order to conform to
the requirements of Section 954 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act and any resulting rules issued by the SEC or national
securities exchanges thereunder, then the award of Restricted Stock shall
automatically terminate and be forfeited effective on the date on which the
Committee makes such determination and (i) all shares of Common Stock acquired
by the Award Recipient pursuant to this Agreement (or other securities into
which such shares have been converted or exchanged) shall be returned to the
Company or, if no longer held by the Award Recipient, the Award Recipient shall
pay to the Company, without interest, all cash, securities or other assets
received by the Award Recipient upon the sale or transfer of such stock or
securities, and (ii) all unvested shares of Restricted Stock shall be forfeited.

4.2 If the Award Recipient owes any amount to the Company under Section 4.1
above, the Award Recipient acknowledges that the Company may, to the fullest
extent permitted by applicable law, deduct such amount from any amounts the
Company owes the Award Recipient from time to time for any reason (including
without limitation amounts owed to the Award Recipient as salary, wages,
reimbursements or other compensation, fringe benefits, retirement benefits or
vacation pay). Whether or not the Company elects to make any such set-off in
whole or in part, if the Company does not recover by means of set-off the full
amount the Award Recipient owes it, the Award Recipient hereby agrees to pay
immediately the unpaid balance to the Company.

 

2



--------------------------------------------------------------------------------

4.3 The Award Recipient may be released from the Award Recipient’s obligations
under Sections 4.1 and 4.2 above only if the Committee determines in its sole
discretion that such action is in the best interests of the Company.

5.

ESCROW

5.1 The shares of Restricted Stock will generally be represented in book or
electronic entry rather than a physical certificate, and Superior shall take
steps necessary to restrict transfer of the Restricted Stock as it deems
necessary or advisable until the lapse of restrictions under the terms hereof.
In the event a stock certificates evidencing the Restricted Stock is issued, the
certificate shall be retained by Superior until the lapse of restrictions under
the terms hereof, and Superior shall place a legend, in the form specified in
the Plan, on such stock certificate restricting the transferability of the
shares of Restricted Stock.

5.2 Upon the lapse of the restrictions on shares of Restricted Stock, Superior
will credit the Award Recipient’s brokerage account with the vested shares of
Restricted Stock. If the Award Recipient has not established a brokerage
account, the shares will be held by Superior’s transfer agent until such time as
the Award Recipient opens such an account.

6.

WITHHOLDING TAXES

At the time that all or any portion of the Restricted Stock vests, the Award
Recipient must deliver to Superior the amount of income tax withholding required
by law. In accordance with and subject to the terms of the Plan, the Award
Recipient may satisfy the tax withholding obligation in whole or in part by
delivering currently owned shares of Common Stock or by electing to have
Superior withhold from the shares the Award Recipient otherwise would receive
hereunder shares of Common Stock having a value equal to the minimum amount
required to be withheld (as determined under the Plan).

7.

ADDITIONAL CONDITIONS

Anything in this Agreement to the contrary notwithstanding, if at any time
Superior further determines, in its sole discretion, that the listing,
registration or qualification (or any updating of any such document) of the
shares of Common Stock issuable pursuant hereto is necessary on any securities
exchange or under any federal or state securities or blue sky law, or that the
consent or approval of any governmental regulatory body is necessary or
desirable as a condition of, or in connection with the issuance of shares of
Common Stock pursuant thereto, or the removal of any restrictions imposed on
such shares, such shares of Common Stock shall not be issued, in whole or in
part, or the restrictions thereon removed, unless such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to Superior. Superior agrees to use commercially
reasonable efforts to issue all shares of Common Stock issuable hereunder on the
terms provided herein.

 

3



--------------------------------------------------------------------------------

8.

NO CONTRACT OF EMPLOYMENT INTENDED

Nothing in this Agreement shall confer upon the Award Recipient any right to
continue in the employment of the Company, or to interfere in any way with the
right of the Company to terminate the Award Recipient’s employment relationship
with the Company at any time.

9.

BINDING EFFECT

This Agreement may not be transferred, assigned pledged or hypothecated in any
manner or law or otherwise, other than by will or by the laws of descent and
distribution or pursuant to a domestic relations order as defined in the Code,
and shall not be subject to execution, attachment or similar process. This
Agreement shall inure to the benefit of and be binding upon the parties hereto
and their respective heirs, executors, administrators, legal representatives and
permitted successors. Without limiting the generality of the foregoing, whenever
the term “Award Recipient” is used in any provision of this Agreement under
circumstances where the provision appropriately applies to the heirs, executors,
administrators or legal representatives to whom this award may be transferred by
will or by the laws of descent and distribution, the term “Award Recipient”
shall be deemed to include such person or persons.

10.

INCONSISTENT PROVISIONS

The shares of Restricted Stock granted hereby are subject to the terms,
conditions, restrictions and other provisions of the Plan as fully as if all
such provisions were set forth in their entirety in this Agreement. If any
provision of this Agreement conflicts with a provision of the Plan, the Plan
provision shall control. The Award Recipient acknowledges that a copy of the
Plan and a prospectus summarizing the Plan was distributed or made available to
the Award Recipient and that the Award Recipient was advised to review such
materials prior to entering into this Agreement. The Award Recipient waives the
right to claim that the provisions of the Plan are not binding upon the Award
Recipient and the Award Recipient’s heirs, executors, administrators, legal
representatives and successors.

11.

GOVERNING LAW

This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware.

12.

SEVERABILITY

If any term or provision of this Agreement, or the application thereof to any
person or circumstance, shall at any time or to any extent be invalid, illegal
or unenforceable in any respect as written, the Award Recipient and Superior
intend for any court construing this Agreement to modify or limit such provision
so as to render it valid and enforceable to the fullest extent allowed by law.
Any such provision that is not susceptible of such reformation shall be ignored

 

4



--------------------------------------------------------------------------------

so as to not affect any other term or provision hereof, and the remainder of
this Agreement, or the application of such term or provision to persons or
circumstances other than those as to which it is held invalid, illegal or
unenforceable, shall not be affected thereby and each term and provision of this
Agreement shall be valid and enforced to the fullest extent permitted by law.

13.

ENTIRE AGREEMENT; MODIFICATION

The Plan and this Agreement contain the entire agreement between the parties
with respect to the subject matter contained herein and may not be modified,
except as provided in the Plan, as it may be amended from time to time in the
manner provided therein, or in this Agreement, as it may be amended from time to
time by a written document signed by each of the parties hereto. Any oral or
written agreements, representations, warranties, written inducements, or other
communications with respect to the subject matter contained herein made prior to
the execution of the Agreement shall be void and ineffective for all purposes.

14.

ELECTRONIC DELIVERY; ACCEPTANCE OF AGREEMENT

14.1 Superior may, in its sole discretion, deliver any documents related to the
Award Recipient’s current or future participation in the Plan by electronic
means or request your consent to participate in the Plan by electronic means. By
accepting the terms of this Agreement, the Award Recipient hereby consents to
receive such documents by electronic delivery and agree to participate in the
Plan through an on-line or electronic system established and maintained by
Superior or a third party designated by Superior.

14.2 The Award Recipient must expressly accept the terms and conditions of this
Agreement by electronically accepting this Agreement in a timely manner. If the
Award Recipient does not accept the terms of this Agreement, this award of
Restricted Stock is subject to cancellation.

* * * * * * * * * * * * *

By clicking the “Accept” button, the Award Recipient represents that he or she
is familiar with the terms and provisions of the Plan, and hereby accepts this
Agreement subject to all of the terms and provisions thereof. Award Recipient
has reviewed the Plan and this Agreement in their entirety and fully understands
all provisions of this Agreement. Award Recipient agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the Plan or this Agreement.

PLEASE PRINT AND KEEP A COPY FOR YOUR RECORDS

 

5